Title: To James Madison from Ebenezer Stevens, 14 July 1802 (Abstract)
From: Stevens, Ebenezer
To: Madison, James


14 July 1802, New York. In accordance with JM’s instructions of 18 Feb., submitted the papers in the case of the ship Grand Turk to the district attorney for his opinion on whether the owners were entitled to demurrage for the time the ship was detained at Gibraltar. Encloses a copy of the attorney’s written opinion that the claim should not be allowed. “I am sensible that the Owners will not abide by this decission, as they have suffered materially, on Account of the detention, having engaged a freight for the Ship, up the Mediteranean, which was lost on Account of her not arriving in Season. … I have reason to fear they may cause me trouble in this business, and will thank you to inform me what in your opinion will be best to have done on the occasion.”
 

   
   RC and enclosure (DNA: RG 59, ML). RC 2 pp. For enclosure, see n. 2.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 2:475.



   
   Stevens enclosed a copy of Edward Livingston’s letter to him, 13 July 1802 (1 p.), which stated that “as there is no Stipulation for this payment in the Charter party, nothing obligatory in the Instructions, and as the delay seems to have been a measure calculated as well for the benefit of the Ship Owners, as the United States, I cannot advise you to allow the Claim.”




   
   The owner of the Grand Turk, John Coles, petitioned Congress on 25 Jan. 1803 to be reimbursed $4,280, the cost of 107 days’ demurrage at Gibraltar and Tunis in 1801. Coles maintained that he entered into the contract with the U.S. government without knowledge of the situation in the Mediterranean and that detention of his ship in the two ports lost him a freight worth $11,000 (DNA: RG 233, Committee on Claims, Petition of John Coles, 8A-F1.1). The House passed a bill on 30 Dec. 1803 allowing Coles demurrage at Gibraltar with interest on the sum; the Senate followed suit on 12 Jan. 1804 (Annals of CongressDebates and Proceedings in the Congress of the United States … (42 vols.; Washington, 1834–56)., 8th Cong., 1st sess., 791, 794, 230).


